Citation Nr: 0207320	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  99-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (claimed as anxiety, memory loss, and insomnia).

2.  Entitlement to service connection for loss of bladder 
control.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied service 
connection for an anxiety disorder (with memory loss and 
insomnia) and loss of bladder control.  In the same decision, 
the RO granted service connection for chronic gastritis, 
rated 10 percent disabling; and increased the rating for 
chronic headaches from 30 percent to 50 percent.  In the 
notice of disagreement initiating his appeal of the September 
1998 rating decision, the veteran expressly limited his 
appeal to the issues of service connection for an anxiety 
disorder and loss of bladder control.  Accordingly, these are 
the only two issues before the Board.

In August 1995, the veteran appeared for a personal hearing 
before the RO in Waco, Texas.  A transcript of the hearing is 
of record.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not 
manifested in service; a psychosis was not manifested in the 
first postservice year; there is no competent evidence of a 
nexus between the veteran's current bipolar disorder and his 
active service or any complaints treated therein; and 
competent evidence does not show that the bipolar disorder is 
related to a service-connected disability.

2.  There is no competent evidence of a nexus between any 
current loss of bladder control and the veteran's active 
service or any complaints treated therein; and competent 
evidence does not show that loss of bladder control is 
related to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2001).

2.  Service connection for loss of bladder control is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA and implementing regulations when it first 
adjudicated the issues in this case in September 1998.  
Nevertheless, after reviewing the claims folder, the Board 
finds that there has been substantial compliance with the 
pertinent mandates in the VCAA and implementing regulations.  
By virtue of the September 1998 RO decision, and a statement 
of the case issued in November 1998, the veteran was given 
notice of the information and medical evidence necessary to 
substantiate his claims of service connection for a bipolar 
disorder and loss of bladder control.  

Subsequent to enactment of the VCAA, the RO contacted the 
veteran by issuing a supplemental statement of the case in 
June 2001, whereby he was informed of the VCAA and its 
provisions. In the same month, the RO reviewed this case 
under the VCAA.  The RO has obtained the veteran's service 
medical records, and all identified medical records from his 
private medical care providers.  He has been accorded VA 
examinations.  There is no indication that there is any 
outstanding relevant evidence pertaining to the matters at 
hand.  The veteran is not prejudiced by the Board's review of 
the case based on the current record.  

Background

Essentially, the veteran contends that service connection is 
warranted for a bipolar disorder and loss of bladder control 
because both conditions are due to medications prescribed by 
VA physicians for treatment of his service-connected 
headaches.  

Service medical records reflect numerous health complaints, 
including headaches, colds, coughs, sore throat, nasal 
congestion, and earaches.  On July 1981 service separation 
examination, the veteran reported that he was in "bad 
health."  The separation examination was negative for any 
genitourinary disorder.  In the report of medical history, 
the veteran answered "yes" when asked if he had experienced 
depression or excessive worry.  The service examiner reported 
that the veteran had a six month history of excessive worry.  
Psychiatric evaluation on separation from service was normal.

Service personnel records indicate that the veteran had 
disciplinary problems on active duty.  A DD Form 214 
indicates that the reason for his separation from service was 
"[u]nsuitability, inaptitude."  Personnel records reflect 
the veteran willingly chose to disobey orders and directives 
from superior officers.  In an August 1981 mental status 
evaluation report, it was noted that when the veteran was 
confronted, he stated that "he knew it was wrong to disobey 
but that he had done it for personal reasons."  Service 
records indicate the veteran was disciplined on at least 
three occasions for violations of Articles of the Uniform 
Code of Military Justice.  

The veteran was afforded multiple VA examinations in relation 
to his claim of service connection for headaches.  VA 
examination in November 1982 was negative for subjective 
complaints or diagnosis of a psychiatric or bladder disorder.  
The diagnosis, in pertinent part, was chronic headaches, 
possibly vascular.  In December 1982, the RO granted service 
connection for chronic headaches.  

A September 1985 VA neurological examination revealed no 
complaints or clinical findings of a psychiatric or 
genitourinary disorder.  The diagnosis was chronic recurrent 
headaches, probably of vascular type and compatible with 
common migraine.  VA neurological examination in November 
1987 was also negative for clinical findings of a psychiatric 
or genitourinary disorder.  The diagnosis was common 
migraine.  

On VA general examination in February 1990, the veteran 
complained that he got "very nervous" when his headaches 
increased in severity.  Examination revealed no evidence of 
psychiatric or personality problems.  Examination of the 
genitourinary system was normal.  The diagnosis was recurrent 
vascular headaches.  On VA neurological examination in 
January 1993, the veteran appeared tense and frowned during 
most of the examination.  He complained of generalized 
headaches with no associated neurologic symptoms.  
Examination revealed no significant feature related to 
headaches, or other neurologic symptomatology.  The diagnosis 
was muscle contraction headaches.  The veteran complained of 
continuing headaches on VA neurological examination in May 
1995, with no associated symptoms.  The diagnosis was chronic 
headache most consistent with muscle contraction headache.

The veteran's testimony at the August 1995 hearing addressed 
solely the nature and severity of his service-connected 
headaches.  

VA outpatient records dated from March 1992 to July 1999 show 
recurrent complaints of headaches, and document the medical 
treatment the veteran received for his headaches.  Diagnoses 
throughout that time period include headaches, 
hyperlipidemia, hypercholesteremia, and allergic rhinitis.  

The VA outpatient records further reveal the first diagnosis 
of record of a psychiatric disorder.  A March 1996 outpatient 
record shows a diagnosis of anxiety neurosis, and a May 1996 
record indicates a history of anxiety.  A June 1996 
outpatient record shows that the veteran complained of low 
energy and a short temper, and sought help for problems 
related to his job and family.  The diagnosis was dysthymia 
with anxiety, and it was reported that the veteran had a 
history of same since his service.  In February 1998, a VA 
psychiatrist reported that the veteran showed recurring 
symptoms of irritability, depression, and mood swings.  He 
also had low energy, problems concentrating, insomnia, short 
term memory loss, and an "attitude."  It was noted that 
Zoloft and valproic acid provided good control of those 
symptoms in the past, and those medications were prescribed 
again.  

On VA psychiatric examination in June 1998, the veteran 
complained of difficulty controlling an intense anger, mild 
depression, and repeated awakening from sleep.  He informed 
the examiner of his in-service problems with authority 
figures, and stated that he had ongoing conflicts with 
supervisors at the U.S. Postal Service, where he worked as a 
mail carrier.  He stated that disciplinary actions had been 
taken on several occasions by his Postal Service supervisors.  
Examination revealed that his thought processes were 
generally logical and goal directed, but his overall 
intellectual efficiency appeared reduced by anger and 
anxiety.  Axis I diagnosis was anxiety disorder, not 
otherwise specified.  Axis IV stressors consisted of 
significant conflict in employment relationships.  

On VA genitourinary examination in June 1998, the veteran's 
denied any prior urologic treatment or evaluation.  He denied 
prior hesitancy or urinary tract obstruction.  He chief 
urological complaint was minimal post-voiding dribbling.  He 
did not describe symptoms suggestive of obstructive uropathy.  
His stream was good, with no hesitancy or intermittence.  The 
examiner noted that the veteran was on multiple medications, 
including Sertraline, Propranolol, and other medications 
prescribed for anxiety therapy.  Rectal examination showed 
normal prostate.  The physician reported that the veteran was 
not symptomatic enough at that time to warrant further, more 
detailed urologic studies or evaluation.  The diagnosis was 
minimal post-void dribbling, possibly secondary to anti-
anxiety medication.  

A July 1998 VA outpatient treatment record shows the veteran 
was seen for a bipolar disorder which was controlled by 
medication.  On VA neurological examination in August 1998, 
the veteran complained of insomnia, gastric ulcer, anxiety, 
and loss of bladder control; and contended that each disorder 
was secondary to his service-connected headaches.  A detailed 
outline of his subjective complaints is negative for loss of 
bladder control.  The diagnosis was atypical migraine 
headaches.  

A January 1999 VA outpatient record indicates that the 
veteran was seen for follow-up treatment of bipolar disorder.  
The record shows that his bipolar disorder symptoms of anger 
and impulsiveness were controlled with Sertraline and 
Depakot.  VA neurological examination in August 2000 shows an 
"established diagnosis of chronic migraine headaches."

In July 2001, the RO reviewed and adjudicated the veteran's 
claims of service connection for an anxiety disorder and loss 
of bladder control under the VCAA.  The previous denial of 
service connection for a psychiatric disorder 
(recharacterized as a bipolar disorder) and loss of bladder 
control was continued.  

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 U.S.C.A. §§ 3.303, 3.304.  

If a psychosis is manifested to a degree of 10 percent or 
more in the first postservice year, it may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

It is clear that the veteran complained of depression and 
anxiety during service.  A six month history of "excessive 
worry" was noted on the July 1981 examination on his 
separation from service.  However, the medical evidence 
establishes no in-service diagnosis of a psychiatric 
disorder, and clinical evaluation on separation from service 
was normal.  Service medical records, including the July 1981 
separation examination, are negative for clinical findings of 
a genitourinary disorder.  While psychiatric and 
genitourinary disorders are objectively indicated in post-
service medical records, the evidence is entirely negative 
for medical support that a current psychiatric or bladder 
disorder is associated in any manner with an in-service 
injury or disease.  A psychosis was not manifested in the 
veteran's first postservice year; consequently, presumptive 
service connection for such disability is not warranted.

Further, the medical evidence is negative for any showing 
that the veteran's bipolar disorder is due to the service-
connected headaches, or due to medication currently 
prescribed to treat a service connected disability.  The 
Board is aware that, on VA genitourinary examination in June 
1998, it was found that the veteran experienced minimal post-
void dribbling, and it was expressly noted that the post-void 
dribbling was possibly secondary to medications prescribed by 
VA physicians to help control the veteran's anxiety disorder.  
As service connection has not been granted for a psychiatric 
disorder, service connection for loss of bladder control 
secondary to treatment of a psychiatric disorder is not 
warranted.  

The veteran's own statements regarding a nexus between his 
active duty service and current bipolar disorder and loss of 
bladder control cannot by themselves establish the nexus 
between a current psychiatric or genitourinary disorder and 
his service.  He is a layperson and, as such, is not 
competent to provide probative evidence as to matters 
requiring specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board is aware that a history of anxiety dating from the 
veteran's service is noted in a June 1996 VA outpatient 
report.  However, that notation appears to be a bare 
transcription of lay history, and thus it is not competent 
medical evidence that he currently has a psychiatric disorder 
related to his service.  See LeShore v. Brown, 8 Vet. App. 
406 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510 
(1992)).

In the absence of any competent evidence that the veteran's 
current bipolar disorder and any loss of bladder control are 
causally related to his military service or to a service 
connected disability, service connection for such 
disabilities is not warranted.  See Hickson, 12 Vet. App. at 
253.  The doctrine of resolving reasonable doubt in the 
veteran's favor is not applicable as to these issues, as the 
preponderance of the evidence is against the claims.
ORDER

Service connection for a psychiatric disorder (claimed as 
anxiety, memory loss, and insomnia) is denied.

Service connection for loss of bladder control is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

